UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 8, 2016 IRIDEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-27598 77-0210467 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1212 Terra Bella Avenue Mountain View, California 94043 (Address of principal executive offices, including zip code) (650) 940-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. In connection with a review of its governance documents, the board of directors (the “Board”) of Iridex Corporation (the “Company”) has approved and entered into a modified version of its standard form of director and officer Indemnification Agreement (the “Amended Agreement”) with its directors and certain of its officers on various dates commencing on July 8, 2016. The Amended Agreement supersedes and replaces any indemnification agreements that the Company was previously party to with its directors and officers, and modifies or supplements the terms of any such prior agreements to provide for, among other things, the following matters: · To revise the circumstances in which claims for indemnification will be reviewed and determined by independent counsel; · To provide for certain changes to the procedures applicable to the enforcement of indemnification rights; · To revise the provisions in relation to notifications of claims for indemnification; · To revise certain provisions related to legal presumptions and the settlement of claims; · To amend the definition of a change in control; · To provide for contribution by the Company in the event that indemnification is unavailable; · To define the duration of the Amended Agreement; and · To exclude from the Company’s indemnification obligations certain payments that would be prohibited under Section304 of the Sarbanes-Oxley Act of 2002. The Company may enter into Amended Agreements with any other persons who are or become directors or officers of the Company in the future. The foregoing is only a summary description of the Amended Agreement, does not purport to be a complete description of the rights and obligations of the parties thereunder and is qualified in its entirety by reference to the form of Amended Agreement, a copy of which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein. Item 1.02 Termination of Material Definitive Agreement. Item 1.01 of this Current Report on Form 8-K is incorporated into this Item 1.02 by reference. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.
